Exhibit NOTICE OF THE ANNUAL MEETING OF SHAREHOLDERS AND MANAGEMENT INFORMATION CIRCULAR April 29, 2009 Northcore Technologies Inc. 302 The East Mall, Suite 300 Toronto, Ontario M9B 6C7Canada Tel: 416-640-0400 Fax: 416-640-0412 www.northcore.com NOTICE OF ANNUAL MEETING OF SHAREHOLDERS NOTICE IS HEREBY GIVEN that the annual meeting (the "Meeting") of the shareholders of NORTHCORE TECHNOLOGIES INC. (the "Company") will be held in the Gallery Room, at the TSX Broadcast Centre, The Exchange Tower, 130 King Street West, Toronto, Ontario M5X 1J2, on Thursday, June 4, 2009, at the hour of 4:00 p.m., Toronto time, for the following purposes: 1. to receive and consider the Company's financial statements for the financial year ended December 31, 2008, together with the report of the auditors thereon; 2. to elect directors for the ensuing year; 3. to appoint auditors for the ensuing year and to authorize the Audit Committee of the Board of Directors to fix their remuneration; 4. to consider and, if deemed advisable, to pass an ordinary resolution authorizing an increase in the maximum number of options to be granted under the Company’s Stock Option Plan from 5,350,000 to 10,350,000, representing seven and one half percent of the common shares outstanding; and 5. to transact such further and other business as may properly come before the Meeting or any adjournment thereof. The specific details of the matters proposed to be put before the Meeting are set forth in the management information circular accompanying this notice. In addition to the management information circular, a form of proxy, and a supplemental mailing request and electronic materials form also accompany this notice. The Board of Directors of the Company has determined that shareholders registered on the books of the Company at the close of business on April 24, 2009 are entitled to notice of the Meeting and to vote at the Meeting.Shareholders of the Company who are unable to attend the Meeting in person are requested to date and sign the enclosed form of proxy and return it in the enclosed envelope.To be valid and acted upon at the Meeting, forms of proxy must be filled out and signed correctly and either (i) returned to the Company's registrar and transfer agent, Equity Transfer & Trust Company, 200 University Ave., Suite 400 Toronto, Ontario M5H 4H1, Fax: (416) 361-0470 at any time up to and including 5:00 p.m. on June 2, 2009 (or not less than forty eight (48) hours, excluding Saturdays and holidays, preceding the Meeting or any reconvened Meeting in the event of an adjournment of the Meeting); or (ii) presented to, and verified by, the Company’s registrar and transfer agent Equity Transfer & Trust Company or with the Chairman of the Meeting, at the Meeting prior to the commencement of the Meeting or any adjournments thereof. DATED at Toronto, Ontario this 29th day of April 2009. By order of the Board of Directors T.
